

Exhibit 10.7
Execution Version
FOURTH AMENDMENT TO
ASSET SALE AGREEMENT


This FOURTH AMENDMENT TO ASSET SALE AGREEMENT (this “Amendment”), dated as of
November 9, 2020 (the “Amendment Effective Date”), is made by and between
WEBBANK, a Utah-chartered industrial bank having its principal location in Salt
Lake City, Utah (“Bank”), and PROSPER FUNDING LLC, a Delaware limited liability
company having its principal location in San Francisco, California (“PFL”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Existing Asset Sale Agreement (as defined
below).


RECITALS
WHEREAS, reference is made to that certain Asset Sale Agreement, dated as of
July 1, 2016, by and between Bank and PFL (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Asset Sale Agreement”); and


WHEREAS, Bank is a party to an Assurance of Discontinuance dated as of August 7,
2020 among the Administrator of the Uniform Consumer Credit Code of Colorado,
Bank, and the other parties thereto (the “Settlement Agreement”) which, among
other things, creates a safe harbor for offering certain loans to Colorado
borrowers; and


WHEREAS, the Parties desire to amend the Existing Asset Sale Agreement to
provide for making Loans in the Program under the safe harbor created by the
Settlement Agreement.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
conditions and mutual covenants and agreements herein contained, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank and PFL mutually agree as follows:
1.    Settlement Agreement. A new Section 36 is added to the Existing Asset Sale
Agreement as follows:
“36. Colorado Settlement.
(a)The Parties intend to comply with the Colorado Settlement Agreement, and
agree to take such further actions as are necessary and appropriate to ensure
that the Program is offered in a manner that complies with the Settlement
Agreement. This Agreement and the other Program Documents shall be construed and
interpreted in a manner to ensure compliance with the Colorado Settlement
Agreement.
(b)With respect to any Losses relating to Covered Colorado Loans, the
indemnification terms set forth in Section 10(a) of this Agreement shall not be
applicable, and Bank expressly waives any right to seek indemnification for
Losses relating to Covered Colorado Loans under such section. PFL agrees to
defend, indemnify, and hold harmless Bank and its Affiliates, and the officers,
directors, employees, representatives, shareholders, agents and attorneys of
such entities from and against any and all Losses relating to Covered Colorado
Loans to the extent arising from (i) PFL’s (or its



--------------------------------------------------------------------------------



Affiliates’, agents’ or representatives’) actions or failures to take action
where there was a duty to act pursuant to the terms of the Program Documents,
(ii) PFL’s (or its Affiliates’, agents’ or representatives’) breach of any
obligation under the Program Documents, (iii) PFL’s (or its Affiliates’, agents’
or representatives’) violation of Applicable Laws, or (iv) PFL’s (or its
Affiliates’, agents’ or representatives’) negligence or willful misconduct,
except in each case to the extent of: (1) the gross negligence or willful
misconduct of Bank, or (2) Bank’s failure to timely transfer the Funding Amount
to the extent required under Section 6(b) of the Marketing Agreement, provided
that PMI or PFL, as applicable, is not in breach of any of its obligations under
the Program Documents, including, but not limited to, PMI’s or PFL’s obligations
with respect to the purchase of Assets under this Agreement or the Stand By
Asset Purchase Agreement, or (3) Excluded Servicing Losses. Any claim for
indemnification shall be governed by the terms of Sections 10(b) through 10(e)
of this Agreement.”
2.    Purchase of Loans. Schedule 2 to the Existing Asset Sale Agreement is
amended by inserting the following as a new section (q):
“(q)    Sections (a) and (c) of this Schedule 2 to the Sale Agreement shall not
apply to any Covered Colorado Loans. The following terms shall apply in lieu
thereof with respect to Covered Colorado Loans:
(1)    Bank may offer to sell, transfer, assign, set-over, and otherwise convey
to PFL, without recourse, on each Closing Date, the Assets relating to the
Covered Colorado Loans on the Funding Statement received by Bank three (3)
Business Days Bank prior to such Closing Date. Bank shall notify PFL (which
notice may be provided by email) of the Assets that it is offering to sell on
the Business Day prior to the related Closing Date.
(2)    PFL may, where offered by Bank, purchase such Assets from Bank. PFL shall
notify Bank (which notice may be provided by email) of the offered Assets that
PFL elects to purchase (the “Elected Assets”) on the Business Day prior to the
related Closing Date. PFL shall elect to purchase not less than twenty-five
percent (25%) of the Assets offered by Bank for purchase on each Closing Date
(as measured by initial principal amount of the underlying Loans), which must be
selected randomly from all of the offered Assets (the “25% Assets”). PFL shall
pay Bank the Purchase Price for the Elected Assets in accordance with this
section (q).
(3)    Notwithstanding anything herein to the contrary, (i) Bank shall have no
obligation to offer to sell Assets related to Covered Colorado Loans to PFL, and
(ii) PFL shall have no obligation to purchase Assets related to Covered Colorado
Loans unless and until PFL has delivered notice to Bank that such Assets are
Elected Assets (except for the 25% Assets).
(4)    By no later than 9:00 am Mountain Time, on the related Closing Date, PFL
shall effect payment to Bank of the Purchase Price for the Elected Assets being
purchased on such date. Such payment shall be made by wire or other transfer in
immediately available funds to the settlement account designated by Bank.
-2-



--------------------------------------------------------------------------------



(5)    Notwithstanding the terms of sections (e), (j), (k), and (m) of this
Schedule 2, Bank agrees that the Control Account and the LTF Collateral Account
(a) do not secure the purchase by PFL of Assets relating to Covered Colorado
Loans, other than 25% Assets and Elected Assets, and (b) may not be accessed or
drawn upon by Bank to cover Excluded Servicing Losses.”
3.Miscellaneous
.
i.Effect of Amendment. Except as expressly amended and/or superseded by this
Amendment, the Existing Asset Sale Agreement shall remain in full force and
effect. This Amendment shall not constitute an amendment or waiver of any
provision of the Existing Asset Sale Agreement, except as expressly set forth
herein. Upon the Amendment Effective Date, or as otherwise set forth herein, the
Existing Asset Sale Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth, and this Amendment shall henceforth be
read, taken and construed as an integral part of the Existing Asset Sale
Agreement; however, such amendments and supplements shall not operate so as to
render invalid or improper any action heretofore taken under the Existing Asset
Sale Agreement. In the event of any inconsistency between this Amendment and the
Existing Asset Sale Agreement with respect to the matters set forth herein, this
Amendment shall take precedence. References in any of the Program Documents or
amendments thereto to the Existing Asset Sale Agreement shall be deemed to mean
the Existing Asset Sale Agreement, as applicable, as amended by this Amendment.
ii.Counterparts. This Amendment may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
iii.Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of Utah, without giving effect to the
rules, policies, or principles thereof with respect to conflicts of laws.
[Signature Pages to Follow]


-3-




--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the date first written above.


WEBBANK    




By: ______________________________    
Name:         
Title:         




[Signature Page to Fourth Amendment to Asset Sale Agreement]



--------------------------------------------------------------------------------



PROSPER FUNDING LLC




By: ______________________________    
Name:     
Title:     





[Signature Page to Fourth Amendment to Asset Sale Agreement]



